Case 2:18-cv-13910-WJM-ESK Document 91 Filed 05/26/20 Page 1 of 2 PageID: 1175




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


   RICHARD SALKIN,
                                                                 Civ. No. 18-13910
          Plaintiff,

   V.                                                                OPINION

   JOHN LABROSSE, et a!.,

         Defendants.

  WILLIAM J. MARTINI, U.S.D.J.:
         This matter arises out of Plaintiff Richard Salkin’s (“Plaintiff’) alleged constructive
  discharge from his position with the Hackensack School Board, The matter comes before the
  Court on Defendant City of Hackensack’s (“Hackensack” or “Defendant”) motion for
  sanctions under FRCP 11 (c)(2). ECF No. 88. Plaintiff opposes the motion and cross moves
  for expenses. ECF No. 89. For the reasons set forth below, both requests are DENIED.
    I.        BACKGROUND
         The facts and procedural history of this case were set forth in Magistrate Judge Kid’s
  Report & Recommendation (“R&R”) and the Court’s prior opinions, familiarity with which
  is assumed. ECF Nos. 43. 75, 86. As most relevant here, Plaintiff named Hackensack as a
  defendant in his initial and amended complaints, filed on September 14, 2018. and January
  22. 2019, respectively. ECF Nos. 1, 28. On January 23, 2019. Defendant’s counsel sent
  Plaintiffs counsel a letter styled as a “Notice of Frivolous Pleading Putsuant to F.R.C.P. Rule
  [sic] 11,” arguing the claims against Hackensack should be withdrawn. See Jan. 23, 2020
  Ltr.. ECF No. 88-2 (“Letter”). Plaintiff did not withdraw the pleading. and Defendant moved
  to dismiss. ECF No. 34. On June 16, the Court granted Defendant’s motion to dismiss. hut
  did so with leave to amend. ECF Nos. 43-44.
         Plaintiff filed additional amended complaints, but did not name I tackensack as a
  Defendant in them. See ECF Nos. 48, 53. On December 13. 2019. the Court dismissed the
  federal claims against the remaining defendants. In the well-reasoned R&R. Magistrate Judge
  Kiel recommended dismissing the case without prejudice, as no federal claims remained. ECF
  No. 86. This Court adopted the R&R on April 13, 2020. ECF No. 87. On April 22,
  Hackensack filed the present motion. ECF No. 88.
   II.        DISCUSSION
         A.     Defendant’s Motion for Sanction
         Rule 1 l(c)(2) requires sanctions motions “be served under Rule 5” before they may be
  filed with the Court. While Defendant sent Plaintiffs counsel a letter titled “Notice of
Case 2:18-cv-13910-WJM-ESK Document 91 Filed 05/26/20 Page 2 of 2 PageID: 1176



  Frivolous Pleading Pursuant to F.R.C.P. Rule [sic] 11” on January 23. 2019. he did not serve
  the present motion. See Letter. Therefore, Defendant failed to satisfy the procedural
  prerequisites of Rule 11(c). See FRCP 1 1(c)(2); In re Schaefer Salt Recovery, Inc., 542 F.3d
  90, 99 (3d Cir. 200$).
          Defendant’s citation to Simmerinan v. Corino is inapposite. Reply at 4 (quoting 27
  F.3d 58, 64 (3d Cir. 1994). That case addressed the notice a court must provide before
  sanctioning a party sua sponte. Simmerman, 27 F.3d at 64 (“we find it necessary to comment
  briefly upon      the failure of the district court to comply with the requirements of procedural
                   ...




  due process in the course of imposing the sanctions.”). It did not speak to a party’s motion
  for sanctions, nor the prior notice required to file such motions. But even assuming argztendo
  Defendant satisfied Rule 11 (c)’s procedural prerequisites, the motion would still be denied.
  The conduct at issue here involved Hackensack’s mayor allegedly using his official position
  (and staff) for personal, political gain. See Op. at 3-4, ECF No. 75 (discussing whether Mayor
  Labrosse s conduct constituted “official conduct”). Naming Hackensack was not so fri vol otis
              ‘


  as to warrant sanctions, especially because Plaintiff dropped the allegations against the City
  in subsequent complaints. Thus, Defendant’s motion is DENIED.
         B.         Plaintiffs Cross Motion for Sanctions
        Plaintiffs Opposition seeks reimbursement of the expenses incurred in responding to
  the Motion. Opp. at 5. While the request is a closer call than Defendant’s, it is also DENIED.
         “If warranted, the court may award to the prevailing party the reasonable expenses,
  including attorney’s fees, incurred for the motion.” FRCP 1 1(c)(2) (emphasis added). Here,
  responding to the procedurally-defective motion should not have taken significant effort.
  Thus, any award would be minimal and would not justify further litigation of the amount.
  Additionally, Defendant’s counsel did send Plaintiffs counsel a letter attempting to comply
  with Rule 11 before filing the motion. Thus, awarding attorneys’ fees is “[uniwarranted’
  here. FRCP 1 1(c)(2).
  III.            CONCLUSION
        For the reasons set forth above, Defendant City of Hackensack’s motion, ECF No. 8$,
  is DENIED. Plaintiff Richard Salkin’s request for expenses, ECF No. 89, is also DENIED.
  An appropriate Order follows.




  Date: May 2020




                                                  2
